Bigelow, C. J.
This is not a personal action in which the costs are regulated by Gen. Sts. c. 156, and the provisions contained in"§ 5 of that chapter are inapplicable to it. It is a proceeding of a peculiar nature, authorized by Gen. Sts. c. 70, § 5, et seq., and a special provision on the subject of costs is made in § 11. It is there enacted that the court where the proceeding is pending “ may award costs to either party, as justice requires.” This gives a judicial discretion to the court respecting the subject matter, in relation to -which we have neither the means nor the power to adjudicate.

Appeal dismissed.